DETAILED ACTION

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Application in Continuation filed on 7 May 2019, claiming priority to U.S. Application No. 12/719,548, with a priority date of 8 March 2010.
Claim(s) 16-20 and 22-36 is/are pending and present for examination.  Claim(s) 16, 23, and 30 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 May 2019 is being considered by the examiner.

Drawings
The drawings were received on 6 May 2019.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “storing the second type of the plurality of documents… separate from the plurality of documents.”  It is noted that the independent claims recite “a plurality of documents containing first and second types of data.”  It is unclear as to how the subset of documents (i.e. the second type of the plurality of documents) could be kept separate from itself as the claims provide that “a plurality of documents containing first and second types of data.”  Further clarification is needed if it was intended that the second type of the plurality of documents be stored separately from the first type of the plurality of documents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19, 22-27, 29-34, 36, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al, USPGPUB No. 2011/0106850, filed on 29 October 2009, and published on 5 May 2011, in view of Renkes et al, USPGPUB No. 2009/0094236, filed on 4 October 2007, and published on 9 April 2009.
As per independent claims 16, 23, and 30, Li, in combination with Renkes, discloses:
A computer implemented method for an indexing system for a plurality of documents containing first and second types of data, the method comprising:
receiving indexing settings at an indexing engine of the indexing system, the indexing settings including indexing settings for the first type of data and indexing settings for the second type of data {See Li, [0025], wherein this reads over “In one embodiment, once the information sources are coupled or in communication with the search system, components of the system can operate to begin building an inverted index for searching operations”; and [0054], wherein this reads over “In an embodiment, a crawl process can be used to populate an inverted index with information relevant to individuals associated with the system 300, including social distance information. For example, the system 300 component can employ a crawler which can operate to crawl a file system, web-based collection, or other repository when collecting profile and other metadata. Profile crawls can include the crawling of an entire profile store (e.g., full processes), incremental processes which process and analyze only those portions of the profile store that have changed since a last incremental or full crawl.”};
indexing the first type of data of the documents with the indexing engine to generate an inverted first data type index in accordance with the indexing settings for the first type of data {See Li, [0055], wherein this reads over “For example, a first index can be used to index keywords from document bodies and/or metadata associated with web sites, file servers, and other information repositories”};
indexing the second type of data of the documents to generate a second data type index with the indexing engine in accordance with the indexing settings for the second type of data {See Li, [0055], wherein this reads over “The secondary index can be used to index additional textual and static features that may not be directly obtained from a document, such as certain personnel related information. As an example, additional textual and static features may include anchor text, click distance, interactive click data, and/or other features. Using a secondary index, separate update schedules can be maintained.”}, the second type index being an inverted index that is parallel with the first data type index {See Renkes, [0057], wherein this reads over “Instead of having individual updates synchronized with the main index 106, updates may be accepted by one of the delta indexes 102, 104 as described above. In particular, the delta index indexes 102, 104 may alternate in accepting updates such that one of the delta indexes 102, 104 is available to accept updates if another is being merged with the main index 106”}; and
providing the first and second data type indexes to a search engine by the indexing engine to allow searching of the indexes {See Li, [0055], wherein this reads over “In one embodiment, the system 300 can maintain two indexes used in returning search results.”}.
	Li is directed to relevant individual searching using managed property and ranking features.  Li fails to expressly disclose the claimed feature of “the second type index being an inverted index that is parallel with the first data type index.”
	Renkes is directed to the invention of updating a plurality of indexes.  Specifically, Renkes discloses that “updates may be accepted by one of the delta indexes 102, 104 as described above” such that “the delta index indexes 102, 104 may alternate in accepting updates such that one of the delta indexes 102, 104 is available to accept updates if another is being merged with the main index 106.”  See Renkes, [0057].  That is, Renkes discloses a plurality of indexes (i.e. a main index and delta indexes 102, 104).  These indexes are maintained in parallel with each other as either of the delta indexes may be used interchangeably to update the main index.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Li with that of Renkes wherein the indexes of Li may also be maintained and updated in parallel as so disclosed by Renkes.
As per dependent claims 17, 25, and 32, Li, in combination with Renkes, discloses:
The method of claim 16, wherein the first type of data is content data and the second type of data is metadata {See Li, [0055], wherein this reads over “For example, a first index can be used to index keywords from document bodies and/or metadata associated with web sites, file servers, and other information repositories. The secondary index can be used to index additional textual and static features that may not be directly obtained from a document, such as certain personnel related information”}. 
As per dependent claims 18, 24, and 31, Li, in combination with Renkes, discloses:
The method of claim 16, wherein the second data type index is an existing second data type index, the method further comprises:
receiving new indexing settings for the second data type at the indexing engine {See Renkes, [0061], wherein this reads over “A merge operation, as described above, may involve re-numbering rows of the main index 106. In some implementations, a merge operation might not involve re-numbering of the main index 106, and a re-numbering may be reserved for an occasional re-writing of an index. For example, merge operations may be performed as inserts, invalidations, or both. For example, during a merge operation of the main index 106 with the delta index 102, changes to attribute values may be implemented as inserts of updated rows and rows corresponding to old versions of a record may be marked as invalid.”}; 
re-indexing the second data type according to the new indexing settings for the second data type to generate a new second data type index while maintaining the existing second data type index available, the new second data type index being an inverted index and parallel with the first data type index {See Renkes, [0059], wherein this reads over “In some implementations, a copy of an old index and an old delta index that are part of a merge operation may be available for searching during a merge operation. During a merge operation, the search engine 108 may send any user requests in parallel to the main index 106 and to both delta indexes and then combine the results from all three indexes.”}; and
replacing the existing second data type index with the new second data type index {See Renkes, [0059], wherein this reads over “When a merge is completed, the first delta index 102 may be deleted and the second delta index 104 may become a sole delta index until such time as a new merge of the main index and the second delta index 104 is triggered. Thus, the second delta index 104 may replace the first delta index 102 as generally accepting updates and, in some implementations, there may only be two delta indexes during a merge.”}. 
As per dependent claims 19, 27, and 34, Li, in combination with Renkes, discloses:
{See Li, [0025], wherein this reads over “For example, an enterprise administrator can identify one or more profile stores and/or other data and metadata stores to use in defining a relevance model to return search results identifying relevant individuals for a searching user.”}. 
As per dependent claims 22 and 29, Li, in combination with Renkes, discloses:
The method of claim 16, wherein the first data type and the second data type are indexed according to indexing settings provided by an administrator of the indexing system {See Li, [0025], wherein this reads over “For example, an enterprise administrator can identify one or more profile stores and/or other data and metadata stores to use in defining a relevance model to return search results identifying relevant individuals for a searching user. In one embodiment, once the information sources are coupled or in communication with the search system, components of the system can operate to begin building an inverted index for searching operations”}. 
As per dependent claims 26, 33, and 36, Li, in combination with Renkes, discloses:
The computer program product of claim 25, wherein indexing the first type of data comprises indexing the content data, and indexing the second type of data comprises indexing the metadata {See Li, [0055], wherein this reads over “For example, a first index can be used to index keywords from document bodies and/or metadata associated with web sites, file servers, and other information repositories. The secondary index can be used to index additional textual and static features that may not be directly obtained from a document, such as certain personnel related information”}. 
Claims 20, 28, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al, in view of Renkes et al, and in further view of Hahn, U.S. Patent No. 8,166,067, filed on 26 December 2008, and issued on 24 April 2012.
As per dependent claims 20, 28, and 35, Li, in combination with Renkes and Hahn, discloses:
The method of claim 16, wherein each of the plurality of documents is associated with a unique document identifier, and the method further comprises:
storing the second data type of the plurality of documents in a native data store in native form separate from the plurality of documents {See Hahn, column 4, line 56 – column 5, line 4, wherein this reads over “Various storage devices can be adapted to begin such methods automatically upon such connection, and examples of such devices are later described below. Data stored in such a storage device is represented or organized according to a native file system" (also referred to herein as a "first file system"), which is a representation or organization of the data that is physically stored on the storage device. Under circumstances where the user has rights to only part of the data in the storage device, the data stored in the storage device is also represented or organized in what will be referred to as a "second file system," which term as used in this application refers to a representation or organization of the data based on the limited rights of the user. For example, the second file system may not contain, or may contain but not present to the user, all of the data files contained/presented by the first or native file system, as explained below.”} and cross referenced with document identifiers {See Renkes, [0026], wherein this reads over “One value identifier may be used to represent values of records in one index based on an alphabetical assignment of value identifiers in that index and another value identifier may be used to represent values of records in another index based on a chronological assignment of value identifiers in the another index”}, 
wherein storing the second data type comprises storing the second data type in one of the same computer readable medium as the second data type index and the same computer readable medium that is local to the indexing system {See Hahn, Figure 3}. 
	The combination of Li and Renkes fails to disclose the features directed to “storing the second data type of the plurality of documents in a native data store in native form separate from the plurality of documents” and “wherein storing the second data type comprises storing the second data type in one of the same computer readable medium as the second data type index and the same computer readable medium that is local to the indexing system.”
	Hahn is directed to the invention of providing access to files based on user identity.  Specifically, Hahn discloses a “first file system” and a “second file system” wherein native files may be stored in the storage device of the first file system.  See Hahn, column 4, line 56 – column 5, line 4.  Furthermore, Hahn discloses that “the second file system may not contain, or may contain but not present to the user, all of the data files contained/presented by the first or native file system.”  Id.  That is, Hahn discloses that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/